PER CURIAM:*
Court-appointed appellate counsel for defendant Sam Roberts Junior has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Junior has filed a pro se response brief in which he also requests the appointment of a new appellate attorney.
Our independent review of the briefs and the record discloses no nonfrivolous issues for appeal. Appointed counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2. Junior’s request for the appointment of a new attorney is DENIED.
ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR THE APPOINTMENT OF COUNSEL DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.